Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
3.	Claims 41, 45, 60, 76-81, and 83-85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The examiner has reviewed the specification and the paragraphs and examples previously cited by applicants and has not found adequate support for the claimed subject matter.  Regarding claims 41 and 79, the examiner has not found support for the claimed polyurethane composition or the language pertaining to the rate of degradation of the composition for the full scope of the composition.  In the absence of a broad or encompassing disclosure with respect to the claimed degradation characteristic, the disclosure with respect to the cited examples and paragraphs is sufficient to provide support only for a composition and characteristic of the same scope as set forth within the cited examples and paragraphs.  The cited examples fail to support the polyol reactants unlimited with respect to molecular weight, the degradation rates of “at least 80%” (claim 41) or “about 50%” (claim 79), and the non-limited amount of chain extender.    
4.	The examiner has considered applicants’ response; however, though applicants have stated that the claims require the same limitations as those of the argued examples, the examiner has pointed to features of the argued examples not commensurate in scope with the claims.  Applicants have not addressed the lack of support for the scope of these limitations of the claims that are outside of the scope of the relied upon examples.  Note underlined text within paragraph 3, above.   
5.	Claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The reference to polyethylene glycol within the last line of the claim lacks antecedence in view of the claiming of polytetramethylene ether glycol.
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.